DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for Constructing Large Channel Interconnects with Through Silicon Vias (TSVS).
Claim Status
This OA is in response to the amendment filled on 12/29/2020 that has been entered, wherein claims 1-6, 9-15, 17-19 and 21-22 are pending and claims 7, 8, 20 and 20 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 12, 13-15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2014/0017852 A1) in view of Bonkohara (US 2014/0015119 A1), Knickerbocker (US 2011/0042820 A1) and Kim et al. (US 2012/0032326 A1) all of record. 

Regarding claim 1, Kwon teaches a method for forming an electrical device(Fig. 3) comprising: 
creating a plurality of columns(105) of unitary electrical communication and spacer 
structures(¶0035, wherein TSV 105 is a column that provides electrical communication and creates space between active wafers 109 and 101) including an electrically conductive core material(conductive core of TSV 105, ¶0035) attached to a handler structure(301, ¶0054); 
attaching first ends of the plurality of columns(105) to a first active wafer(109, ¶0055); 

attaching at least one second active wafer(101, ¶0058) to second ends of the plurality of columns(105), 
wherein coolant [air] passages are formed between the plurality of columns(105) and the first active wafer(109, ¶0055) and the at least one second active wafer(101, ¶0058).

Kwon is silent in regards to an air gap is present separating adjacently positioned columns of unitary electrical communication and spacer structures(¶0035, wherein TSV 105 is a column that provides electrical communication and creates space between active wafers 109 and 101) of said plurality of columns; a dielectric epoxy based sealant is between the second active wafer(101, ¶0058) and an outer layer of the plurality of columns of unitary electrical communication and spacer structures(¶0035, wherein TSV 105 is a column that provides electrical communication and creates space between active wafers 109 and 101) so that the dielectric epoxy based sealant is in direct contact with both the second active wafer(101, ¶0058) and the outer layer of the plurality of columns of unitary electrical communication and spacer structures(¶0035, wherein TSV 105 is a column that provides electrical communication and creates space between active wafers 109 and 101), wherein to coolant [air] passages housing liquid coolant are formed between the plurality of columns(105) and the first active wafer(109, ¶0055) and the at least one second active wafer(101, ¶0058).



Kwon and Bonkohara are silent in regards to an air gap is present separating adjacently positioned columns of unitary electrical communication and spacer structures(¶0035, wherein TSV 105 is a column that provides electrical communication and creates space between active wafers 109 and 101) of said plurality of columns; a dielectric epoxy based sealant is between the second active wafer(101, ¶0058) and an outer layer of the plurality of columns of unitary electrical communication and spacer structures(¶0035, wherein TSV 105 is a column that provides electrical communication and creates space between active wafers 109 and 101) so that the dielectric epoxy based sealant is in direct contact with both the second active wafer(101, ¶0058) and the outer layer of the plurality of columns of unitary electrical communication and spacer structures(¶0035, wherein TSV 105 is a column that provides electrical communication and creates space between active wafers 109 and 101),

Knickerbocker teaches a method of making an electrical device(Fig. 5) comprising a dielectric epoxy based sealant(SSI, ¶0050) is between the second active wafer(dark gray uppermost chip) and an outer layer of the plurality of columns of unitary electrical communication and spacer structures(thinned die) so that the dielectric epoxy based sealant(SSI, ¶0050) is in direct contact with both the second active wafer(dark gray uppermost chip)  and the outer layer of the plurality of columns of unitary electrical communication and spacer structures(thinned die). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kwon, to include a dielectric epoxy based sealant is between the second active wafer and an outer layer of the plurality of columns of unitary electrical communication and spacer structures so that the dielectric epoxy based sealant is in direct contact with both the second active wafer and the outer layer of the plurality of columns of unitary electrical communication and spacer structures, as taught by Knickerbocker, in order to help control the coefficient of thermal expansion and other properties(¶0050).

Kwon, Bonkohara and Knickerbocker are silent in regards to an air gap is present separating adjacently positioned columns of unitary electrical communication and spacer structures(¶0035, wherein TSV 105 is a column that provides electrical communication and creates space between active wafers 109 and 101) of said plurality of columns.

Kim teaches a method for forming an electrical device(Figs. 1 and 7) wherein an air gap(102, ¶0025) is present separating adjacently positioned columns of unitary electrical communication and spacer structures of said plurality of columns(101, 103, ¶0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kwon, so that wherein an air gap is present separating adjacently positioned columns of unitary electrical communication and spacer structures of said plurality of columns, as taught by Kim, in order to reduce the capacitance and cross talk between the plurality TSV structures(¶0025).

Regarding claim 2, Kwon teaches method of claim 1, but does not explicitly state
creating at least one other set of a plurality of columns(105) of unitary electrical communication and spacer structures including an electrically conductive core material(conductive core of TSV 105, ¶0035) attached to another handler structure(301, ¶0054).  However repeating Kwon method a second time would result in at least one other set of a plurality of columns(105) of unitary electrical communication and spacer structures including an electrically conductive core material(conductive core of TSV 105, ¶0035) attached to another handler structure(301, ¶0054).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to create at least one other set of a plurality of columns of unitary electrical communication and spacer structures including an 
	
Regarding claim 3, Kwon teaches method of claim 2, but does not explicitly state attaching first ends of the at least one other set of the plurality of columns(105) to a first active wafer(109, ¶0055); releasing said another handler structure(301, ¶0054) from the at least one other set of the plurality of columns(105); and 
attaching at least one other active wafer to second ends of the at least one other set of plurality of columns(105), whereby another set of coolant [air] passages are formed between the at least one other set of the plurality of columns(105) and the second active wafer(101, ¶0058) and said at least one other active wafer. However repeating Kwon method a second time would result in attaching first ends of the at least one other set of the plurality of columns to a first active wafer; releasing said another handler structure from the at least one other set of the plurality of columns; and attaching at least one other active wafer to second ends of the at least one other set of plurality of columns, whereby another set of coolant passages are formed between the at least one other set of the plurality of columns and the second active wafer and said at least one other active wafer. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to attach first ends of the at least one other set of the plurality of columns to a first 

Regarding claim 4, Kwon teaches the method of claim 1, wherein creating the plurality of columns(105) of unitary electrical communication and spacer structures(105) comprises forming a plurality of through silicon via (TSV) structures(105, ¶0035) in a sacrificial substrate(103).

Kwon, Bonkohara and Knickerbocker do not teach removing material from the sacrificial substrate between adjacent TSV structures in the plurality of TSV structures.

Kim teaches a method for forming an electrical device(Figs. 1 and 7) comprising removing material(712, ¶0051) from the sacrificial substrate(118, ¶0025) between adjacent TSV structures(101, 103, ¶0025) in the plurality of TSV structures(101, 103, ¶0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kwon to include 

Regarding claim 5, Kwon teaches the method of claim 4, wherein at least one of the plurality of columns(105) of unitary electrical communication and spacer structures(105) comprises a plurality of unitary electrical communication and spacer structures(top half of 105, bottom half of 105).

Regarding claim 6, Kwon, teaches the method of claim 5, but is silent in regards to each of the unitary electrical communication and spacer structures(105) includes an insulating material layer on the electrically conductive core material(conductive core of TSV 105, ¶0035), and a substrate material outer layer, wherein the substrate material outer layer is a remaining portion of the sacrificial substrate.

Kim teaches a method for forming an electrical device(Figs. 1 and 7) wherein each of the unitary electrical communication and spacer structures(101, 103,118, silicon oxide, ¶0025, ¶0049) includes an insulating material layer(silicon oxide, ¶0049) on the electrically conductive core material(conductor, ¶0049), and a substrate material outer layer(118, ¶0025), wherein the substrate material outer layer(118, ¶0025) is a remaining portion of the sacrificial substrate(118, ¶0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Regarding claim 9, Kwon teaches the method of claim 1, but is silent in regards to the liquid coolant is a dielectric or non-dielectric coolant.

Bonkohara teaches a method for forming an electrical device(Fig. 1) wherein coolant liquid coolant(¶0051) is a dielectric or non-dielectric coolant(¶0052). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kwon so that the liquid coolant is a dielectric or non-dielectric coolant, as taught by Bonkohara, in order to dissipate heat generated from the active wafers to the outside of the device(¶0051).

Regarding claim 12, Kwon teaches a method for forming an electrical device comprising: 
creating a plurality of columns(105) of unitary electrical communication and spacer structures(¶0035, wherein TSV 105 is a column that provides electrical communication and creates space between active wafers 109 and 101) including an electrically 
attaching first ends of the plurality of columns(105) to a first active wafer(109, ¶0055); releasing the handler structure(301, ¶0054) from the columns(105); 
attaching at least one second active wafer(101, ¶0058) to second ends of the plurality of columns(105), wherein coolant [air] passages are formed between the plurality of columns(105) and the first active wafer(109, ¶0055) and the at least one second active wafer(101, ¶0058).

Kwon does not explicitly state creating at least one other set of a plurality of columns(105) of unitary electrical communication and spacer structures(105) including an electrically conductive core material(conductive core of TSV 105, ¶0035) attached to another handler structure(301, ¶0054).  However repeating Kwon method a second time would result in at least one other set of a plurality of columns(105) of unitary electrical communication and spacer structures including an electrically conductive core material(conductive core of TSV 105, ¶0035) attached to another handler structure(301, ¶0054).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to create at least one other set of a plurality of columns of unitary electrical communication and spacer structures including an electrically conductive core material attached to another handler structure, because such duplication would have been considered a mere 

Kwon is silent in regards to an air gap is present separating adjacently positioned columns of unitary electrical communication and spacer structures(¶0035, wherein TSV 105 is a column that provides electrical communication and creates space between active wafers 109 and 101) of said plurality of columns, a dielectric epoxy based sealant is between the second active wafer(101, ¶0058) and an outer layer of the plurality of columns of unitary electrical communication and spacer structures(¶0035, wherein TSV 105 is a column that provides electrical communication and creates space between active wafers 109 and 101) so that the dielectric epoxy based sealant is in direct contact with both the second active wafer(101, ¶0058) and the outer layer of the plurality of columns of unitary electrical communication and spacer structures(¶0035, wherein TSV 105 is a column that provides electrical communication and creates space between active wafers 109 and 101), wherein to coolant [air] passages housing liquid coolant are formed between the plurality of columns(105) and the first active wafer(109, ¶0055) and the at least one second active wafer(101, ¶0058).

Bonkohara teaches a method for forming an electrical device(Fig. 1) wherein coolant passages housing liquid coolant(¶0051) are formed between the plurality of columns(penetrating electrodes in 11b, ¶0055) and the first active wafer(11a, ¶0055) and the at least one second active wafer(11c, ¶0055). It would have been obvious to 

Kwon and Bonkohara are silent in regards to an air gap is present separating adjacently positioned columns of unitary electrical communication and spacer structures(¶0035, wherein TSV 105 is a column that provides electrical communication and creates space between active wafers 109 and 101) of said plurality of columns; a dielectric epoxy based sealant is between the second active wafer(101, ¶0058) and an outer layer of the plurality of columns of unitary electrical communication and spacer structures(¶0035, wherein TSV 105 is a column that provides electrical communication and creates space between active wafers 109 and 101) so that the dielectric epoxy based sealant is in direct contact with both the second active wafer(101, ¶0058) and the outer layer of the plurality of columns of unitary electrical communication and spacer structures(¶0035, wherein TSV 105 is a column that provides electrical communication and creates space between active wafers 109 and 101),

Knickerbocker teaches a method of making an electrical device(Fig. 5) comprising a dielectric epoxy based sealant(SSI, ¶0050) is between the second active wafer(dark gray uppermost chip) and an outer layer of the plurality of columns of unitary electrical 

Kwon, Bonkohara and Knickerbocker are silent in regards to an air gap is present separating adjacently positioned columns of unitary electrical communication and spacer structures(¶0035, wherein TSV 105 is a column that provides electrical communication and creates space between active wafers 109 and 101) of said plurality of columns.

Kim teaches a method for forming an electrical device(Figs. 1 and 7) wherein an air gap(102, ¶0025) is present separating adjacently positioned columns of unitary electrical communication and spacer structures of said plurality of columns(101, 103, 

Regarding claim 13, Kwon teaches the method of claim 12, but does not explicitly state attaching first ends of the at least one other set of the plurality of columns(105) to a first active wafer(109, ¶0055); releasing said another handler structure(301, ¶0054) from the at least one other set of the plurality of columns(105); and attaching at least one other active wafer to second ends of the at least one other set of plurality of columns(105), whereby another set of coolant [air] passages are formed between the at least one other set of the plurality of columns(105) and the second active wafer(101, ¶0058) and said at least one other active wafer. However repeating Kwon method a second time would result in attaching first ends of the at least one other set of the plurality of columns to a first active wafer; releasing said another handler structure from the at least one other set of the plurality of columns; and attaching at least one other active wafer to second ends of the at least one other set of plurality of columns, whereby another set of coolant passages are formed between the at least one other set of the plurality of columns and the second active wafer and said at least one other active wafer. Accordingly, it would have been obvious to one of ordinary skill in the art 

Regarding claim 14, Kwon teaches the method of claim 12, wherein creating the plurality of columns(105) of unitary electrical communication and spacer structures(105) comprises forming a plurality of through silicon via (TSV) structures(105, ¶0035) in a sacrificial substrate(103).

Kwon, Bonkohara and Knickerbocker does not teach removing material from the sacrificial substrate between adjacent TSV structures in the plurality of TSV structures.

Kim teaches a method for forming an electrical device(Figs. 1 and 7) comprising removing material(712, ¶0051) from the sacrificial substrate(118, ¶0025) between adjacent TSV structures(101, 103, ¶0025) in the plurality of TSV structures(101, 103, ¶0025).  It would have been obvious to one of ordinary skill in the art before the 

Regarding claim 15, Kwon teaches the method of claim 14, but is silent in regards to each of the unitary electrical communication and spacer structures(105) includes an insulating material layer on the electrically conductive core material(conductive core of TSV 105, ¶0035), and a substrate material outer layer, wherein the substrate material outer layer is a remaining portion of the sacrificial substrate.

Kim teaches a method for forming an electrical device(Figs. 1 and 7) wherein each of the unitary electrical communication and spacer structures(101, 103,118, silicon oxide, ¶0025, ¶0049) includes an insulating material layer(silicon oxide, ¶0049) on the electrically conductive core material(conductor, ¶0049), and a substrate material outer layer(118, ¶0025), wherein the substrate material outer layer(118, ¶0025) is a remaining portion of the sacrificial substrate(118, ¶0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kwon so that each of the unitary electrical communication and spacer structures includes an insulating material layer on the electrically conductive core material, and a substrate material outer layer, wherein the substrate material outer 

Regarding claim 17, Kwon teaches the method of claim 12, wherein attaching the first ends of the plurality of columns(105) to the first active wafer(109, ¶0055) comprises bonding through a solder(111, ¶0055) or polymeric material.

Regarding claim 18, Kwon teaches the method of claim 12, wherein attaching the at least one second active wafer(101, ¶0058) to second ends of the plurality of columns(105) comprises bonding through a solder(107, ¶0058) or polymeric material.

Regarding claim 19, Kwon teaches the method of claim 12, but is silent in regards to the liquid coolant is a dielectric or non-dielectric coolant.

Bonkohara teaches a method for forming an electrical device(Fig. 1) wherein coolant liquid coolant(¶0051) is a dielectric or non-dielectric coolant(¶0052). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kwon so that the liquid coolant is a dielectric or non-dielectric coolant, as taught by Bonkohara, in order to dissipate heat generated from the active wafers to the outside of the device(¶0051).

.

Claims 10, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2014/0017852 A1) Kwon et al. (US 2014/0017852 A1), Bonkohara (US 2014/0015119 A1), Knickerbocker (US 2011/0042820 A1) and Kim et al. (US 2012/0032326 A1) as applied to claim 1 above, further in view of Egawa et al. (US 2006/0220261 A1) all of record.
Regarding claim 10, Kwon, in view of Bonkohara, Knickerbocker and Kim, teaches the method of claim 1, but is silent in regards to the electrically conductive core material(conductive core of TSV 105, ¶0035) is formed to electrically communicate with at least one through silicon via structure in a wafer. Kwon does teach the electrically conductive core material(conductive core of TSV 105, ¶0035) is used to IC dies and wafer circuitry(¶0056, ¶0058).

Egawa teaches a method of forming an electrical device(Fig. 6) wherein the electrically conductive core material(102, ¶0027) is formed to electrically communicate with at least one through silicon via structure(502a, ¶0028) in a wafer(501a, ¶0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kwon, so that the electrically conductive core material is formed to electrically communicate with at least one through silicon via 

Regarding claim 11, Kwon, in view of Bonkohara, Knickerbocker and Kim, teaches the method of claim 10, but is silent in regards to the at least one through silicon via structure connects to a set of adjacently stacked active wafers.

Egawa teaches a method of forming an electrical device(Fig. 6) wherein the at least one through silicon via structure(502a, ¶0028) connects to a set of adjacently stacked active wafers(501a, 501b¶0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kwon, so that the at least one through silicon via structure connects to a set of adjacently stacked active wafers, as taught by Egawa, in order to perform signal transmission of the circuit elements at high speed and enhance packaging densities(¶0035).

Regarding claim 21, Kwon, in view of Bonkohara, Knickerbocker and Kim, teaches the method of claim 12, but is silent in regards to the electrically conductive core material(conductive core of TSV 105, ¶0035) is formed to electrically communicate with at least one through silicon via structure in a wafer. Kwon does teach the electrically conductive core material(conductive core of TSV 105, ¶0035) is used to IC dies and wafer circuitry (¶0056, ¶0058).

.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 

Regarding the alleged examiner interview of 12/23/2020, there is no call log, voicemail, email or electronic interview requests of Applicant’s representative attempt to contact the examiner. Examiner interviews can be requested by filling an electronic interview request form or contacting the examiner directly at 571-270-3161.

Regarding claim 1, Applicant’s argue the Kwon et al. fails to disclose a "dielectric epoxy based sealant is between the second active wafer and an outer layer of the plurality of columns of unitary electrical communication and spacer structures so that the dielectric epoxy based sealant is in direct contact with both the second active wafer and the outer 

Examiner respectfully submits that Knickerbocker not Know is relied on to teach a dielectric epoxy based sealant(SSI, ¶0050) is between the second active wafer(dark gray uppermost chip) and an outer layer of the plurality of columns of unitary electrical communication and spacer structures(thinned die) so that the dielectric epoxy based sealant(SSI, ¶0050) is in direct contact with both the second active wafer(dark gray uppermost chip)  and the outer layer of the plurality of columns of unitary electrical communication and spacer structures(thinned die)”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue further Bonkohara et al. fails to disclose a "dielectric epoxy based sealant is between the second active wafer and an outer layer of the plurality of columns of unitary electrical communication and spacer structures so that the dielectric epoxy based sealant is in direct contact with both the second active wafer and the outer layer of the plurality of columns of unitary electrical communication and spacer structures", as recite in claim 1. 

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant’s argue Knickerbocker et al. fails to teach or suggest a method for forming an electrical device that includes "creating a plurality of columns of unitary electrical communication and spacer structures including an electrically conductive core material attached to a handler structure, wherein an air gap is present separating adjacently positioned columns of unitary electrical communication and spacer structures of said plurality of columns", as recited in claim 1. 

Examiner respectfully submits that Kwon not Knickerbocker is relied on to teach creating “a plurality of columns(105) of unitary electrical communication and spacer 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants further argue Kim et al. does not teach or suggest a method of introducing coolant passages to an electrical device. 

Examiner respectfully submits that Bonkohara not Kim is relied on to teach forming ”coolant passages housing liquid coolant(¶0051) are formed between the plurality of columns(penetrating electrodes in 11b, ¶0055) and the first active wafer(11a, ¶0055) and the at least one second active wafer(11c, ¶0055)”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue Kim et al. fails to disclose a method for forming an electrical device that includes creating a plurality of columns of unitary electrical communication and spacer structures including an electrically conductive core material attached to a handler structure; attaching first ends of the plurality of columns to a first active wafer; releasing the handler structure from the columns; and attaching at least one second active wafer to second ends of the plurality of columns, wherein coolant passages housing liquid coolant are formed between the plurality of columns and the first active wafer and the at least one second active wafer, as recited in amended claim 1. 

Examiner respectfully submits that Kwon not Kim is relied on to teach “creating a plurality of columns(105) of unitary electrical communication and spacer 
structures(¶0035, wherein TSV 105 is a column that provides electrical communication and creates space between active wafers 109 and 101) including an electrically conductive core material(conductive core of TSV 105, ¶0035) attached to a handler structure(301, ¶0054); attaching first ends of the plurality of columns(105) to a first active wafer(109, ¶0055); releasing the handler structure(301, ¶0054) from the columns(105); and attaching at least one second active wafer(101, ¶0058) to second ends of the plurality of columns(105), wherein coolant [air] passages are formed between the plurality of columns(105) and the first active wafer(109, ¶0055) and the at In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant’s further argue Kim et al. fails to teach or suggest a method for forming an electrical device that includes "creating a plurality of columns of unitary electrical communication and spacer structures including an electrically conductive core material attached to a handler structure, wherein an air gap is present separating adjacently positioned columns of unitary electrical communication and spacer structures of said plurality of columns", as recited in claim 1.

The examiner respectfully submits that Kim teaches an air gap(102, ¶0025) is present separating adjacently positioned columns of unitary electrical communication and spacer structures of said plurality of columns(101, 103, ¶0025) and Kwon discloses creating a plurality of columns(105) of unitary electrical communication and spacer 
structures(¶0035, wherein TSV 105 is a column that provides electrical communication and creates space between active wafers 109 and 101) including an electrically In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sabuncuoglu Tezcan (US 2012/0013022 A1) Disclose a method of forming an electrical device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892